REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE
PRES

CEE

d

SINOSTEEL

CONVENTION MINIERE
ENTRE

LA REPUBLIQUE DU CAMEROUN
EX
SINOSTEEL CAM S.A

RELATIVE A L'EXPLOITATION INDUSTRIELLE
DU GISEMENT DE FER DE LOBE A KRIBI

PRESIDENCE DE LA REPUBLIQUE
Vis

000
À PRÉSIDENCY OF THE REPUBLIC

ï

ENTRE LES SOUSSIGNES :

LA RÉPUBLIQUE DU CAMEROUN, représentée par le Ministre chargé
des mines, ayant autorité au titre et dans les conditions prévues par l’article
44 alinéa 2 de la loi n° 2016/017 du 14 décembre 2016 portant Code minier,

Ci-après désignée l’« État » d’une part,

ET

SINOSTEEL CAM S.A., Société anonyme de droit camerounais au capital
de 400.000.000 de Francs CFA, ayant son siège social situé à la Rue 1828,
Bastos-Ekoudou, BP: 252Yaoundé — Cameroun, immatriculée le 10
Octobre 2008 à Yaoundé, sous l’appellation SINOSTEEL CAM S.A,
auprès du Registre du Commerce et du Crédit Mobilier (RCCM) de la
même ville sous le numéro RC/YAO/2008/B/1737, et ayant pour numéro
de contribuable :  M100800026370U;représentée par Monsieur
ZHENGHAO ZHENG, en sa qualité d’Administrateur Général de
SINOSTEEL CAM SA.

Ci-après désignée « SINOSTEEL CAM S.A», d’autre part.

L'État et SINOSTEEL CAM S.A., étant désignés collectivement les «

Parties » et, individuellement, la « Partie ». PRESIDENCE DE LA REPUBLIQUE
VISA

PRÉAMBULE
Vu la constitution ;
Vu la loi n° 2016/017 du 14 décembre 2016

Considérant que les gisements miniers que recèlent le sol et le sous-sol du
territoire de l’État sont et demeurent la propriété exclusive de l'État;

Considérant l’importance du secteur minier pour le développement
économique et social de la République du Cameroun;

Considérant la volonté de l’État, dans le cadre de son programme de
valorisation de ses ressources minières, de promouvoir et de stimuler
l'investissement privé lié à exploration et l’exploitation de ces ressources;

Considérant les conclusions de la phase de recherche objet du Permis di
Recherche numéro À
154 dénommé LOBE, attribué à  SINOSTEEL CAM SA

par Arrêté
N°00175/MINIMIDT/SG/DMG/SDAM du 22 mars 2008, tel que
successivement renouvelé par les Arrêtés

N°00447/MINIMIDT/SG/DMG/SDAM du 08 septembre 2009 et
n°006972/MINMIDT/SG/DM/SDCM du 19 novembre 2013, ayant permis
de certifier l'existence du gisement de fer de LOBE, dans les
Arrondissements de Kribi 1%, Campo Département de l'Océan, Région du
Sud, République du Cameroun;

Considérant les conclusions de l’étude de faisabilité commanditée par
SINOSTEEL CAM SA., montrant que l’exploitation du gisement de fer de
LOBE est économiquement rentable, eu égard au régime fiscal et douanier
figurant dans la présente convention;

Reconnaissant les droits des peuples autochtones et des populations
riveraines de LOBE;

Considérant le consentement préalable, libre et informé des peuples
autochtones et populations locales pour la mise en œuvre du projet
d’exploitation du fer de LOBE;

IL A ETE CONVENU CE QUI SUIT :

TITRE I :
DISPOSITIONS GENERALES

ARTICLE 1.- OBJET DE LA CONVENTION

La présente convention a pour objet de préciser les droits et les obligations
des Parties tels que définis dans la loi n° 2016/017 du 14 décembre 2016
portant Code minier, et garantir à SINOSTEEL CAM S.A la stabilité des
conditions juridiques, économiques, fiscales, douanières et de change
qu’elle énumère expressément, dans le cadre de l’exploitation industrielle
du fer de LOBE.

ARTICLE 2.- CHAMP D'APPLICATION DE LA CONVENTION

@) Les droits créés par la présente convention le sont uniquement au
bénéfice des Parties aux présentes et de leurs cessionnaires autorisés

PRÉSIDENCE DE LA REPUBLIQUE
VISA
|

00003 \
PRESIDENCY OF THE REPUBLIC

respectifs.

(2) Les actionnaires, les affiliées, les co-contractants, les sous-traitants,
les expéditeurs et les prêteurs et autres tiers bénéficiaires jouissent, dans les
conditions et modalités de la présente convention, des droits et garanties qui
leur sont respectivement accordés dans le cadre des activités liées, à
l'exploitation et au traitement des minerais, ainsi qu’à la production du
concentré de fer au Cameroun.

(3) Site d’implantation

Le projet d’exploitation de la mine industrielle de LOBE est situé à environ
200 km au Sud-Est de la ville de Douala, la capitale économique du
Cameroun, et 40 km de la ville balnéaire de Kribi à vol d’oiseau. Il se situe
plus précisément dans les Arrondissements de Kribi et de Campo,
Département de l'Océan, Région du Sud du Cameroun. Il couvre une
superficie totale de 138,5 km?. Les coordonnées géographiques et
cadastrales du permis sont annexées à la présente convention.

(4) Contenu détaillé du projet

a) Le Projet objet de la présente convention est un projet minier qui vise à
exploiter de manière optimale le minerai de fer de LOBE contenu au sein
de la zone d'exploitation.

SINOSTEEL CAM S.A prévoit d’extraire 10.000.000 de tonnes par an de

minerai à 33% de fer, puis de l’enrichir pour produire quatre (4) millions de

tonnes de concentré de haute teneur en fer à plus de 60%.

b) Le projet objet de la présente Convention comporte :

- le développement d’une mine visant à produire quatre (4) millions de
tonnes de concentré de fer par an comme capacité initiale ;

- le développement d’une unité d’enrichissement du minerai de fer ;

- le développement d’un pipeline permettant le transport du minerai de
fer enrichi;

- le développement d’une unité de production de l’énergie pour le projet ;

- la poursuite des activités de recherche dans le périmètre du permis
d’exploitation ;

- Je développement d’un terminal minéralier ainsi que de ses
infrastructures connexes permettant la commercialisation des produits
sur le marché international.

ARTICLE 3.- DEFINITIONS

@ Les CHU de la loi n° 2016/017 du 14 décembre 2016 portant
i ermes utilisés dans la présente convention+)

PRESIDENCY OF THE REPUBLIC
Les termes utilisés dans la convention ne peuvent toutefois, sous aucun
motif, contrevenir aux dispositions de la loi susvisée.

(2) Au sens de la présente convention, les termes suivants, non définis
dans la loi susvisée ou ayant pour vocation de compléter et/ou clarifier
celui-ci, ont les définitions ci-après :

Accord(s) de projet : désigne(nt), collectivement, la présente convention,
les accords particuliers, le permis d’exploitation et individuellement, l’un
de ces documents et tout autre accord, certificat ou document conclu, émis
ou établi en rapport avec le Projet.

Co-contractants : désigne une entité (autre que les Prêteurs) qui, dans le
cadre d’un contrat signé avec SINOSTEEL CAM S.A, fournit des biens
et/ou services pour les besoins du Projet.

Force Majeure : désigne, à l’égard de l’une ou l’autre des Parties, tout
événement ou circonstance extérieur, imprévisible, irrésistible et
insurmontable pour la Partie qui s’en prévaut, indépendant de sa volonté et
échappant à sa maîtrise raisonnable qui empêche la

Partie qui s’en prévaut d’exécuter ses obligations légales et/ou
règlementaires ainsi que toutes obligations au titre de la présente convention
et de tout accord de projet auquel elle est partie.

Garantie Bancaire : désigne ‘une garantie d’une forme acceptable et
régulière pour l’État, à sa seule discrétion, émise par une banque
indépendante, située ou non sur le territoire de l’État, pour les montants

visés dans la présente convention.

Participation de PÉtat : désigne la part de l'État au capital social de
SINOSTEEL CAM S.A relative à l’objet de la présente convention, telle
que prévue à l’article 59 de la loi n° 2016/017 du 14 décembre 2016 portant
Code minier.

Prêteur : désigne toute personne physique ou morale, institution financière
nationale ou internationale, agence de crédit à l’exportation, tout assureur
de crédit ou tout autre organisme ayant octroyé à SINOSTEEL CAM S.A
un crédit commercial, un prêt, des obligations ou un financement ou
refinancement relativement au Projet.

Produit : désigne le minerai de fer extrait dans le cadre de la présent
convention. :

PRESIDENCY OF THE REPUBLIC
Tiers : désigne toute personne autre qu’une partie à la convention, une
entité désignée par l'État, une filiale, un actionnaire ou toute autre entité
subrogée dans les droits de SINOSTEEL CAM S.A.

ARTICLE 4.- DUREE DE LA CONVENTION

(1) La présente convention est valable pour une durée égale à celle du
permis d’exploitation conformément à l’Article 56 alinéa 1 de la loi n°
2016/017 du 14 décembre 2016 portant Code minier. Elle a une durée
initiale de vingt (20) ans à compter de la date d’attribution du permis
d’exploitation.

(2) Le renouvellement du permis d’exploitation consacre le
renouvellement de la convention minière.

ARTICLE 5.- ETENDUE DE LA CONVENTION
(1) Portée économique du projet
a) Le projet vise le renforcement du tissu industriel existant tout en

participant fortement à l'amélioration de la balance commerciale du
Cameroun.

b) SINOSTEEL CAM SA, projette la création d’au moins 600 emplois
directs et plus de 1000 emplois indirects.

c) Le projet vise à encourager d’autres industries utilisant le fer comme

PRESIDENCE DE LA REPUBLIQUE
VISA

matière première à s’installer au Cameroun.

(2) Portée socio-culturelle du projet

a) le projet comporte un programme de construction d’infrastructures
socioculturelles diverses (centres sportifs, centres de loisirs, centres
culturels, etc.) autour du projet, ce qui favorisera l’épanouissement aussi
bien des employés que celui des populations riveraines.

(3) Portée technologique

Le personnel travaillant avec SINOSTEEL CAM S.A, ses co-
contractants et sous-traitants acquiert la technologie et le savoir-faire à
travers le principe du « Learning by doing ».

3% |

es DE LA REPUBLIQUE
1S A TT

PRESIDENCY OF THE REPUBLIC

(4) Conditions techniques et financières du projet
a) Conditions techniques du projet

Pour la réalisation du projet et ses différentes composantes (unité de
production d’énergie, le terminal minéralier, etc.), SINOSTEEL CAM S.A
conclura avec l’appui de l’Etat, des accords spécifiques dans un délai de six
(6) mois à compter de la date de signature de la présente convention minière.

b) Conditions financières du projet

Le projet sera financé sur fonds propres de la société SINOSTEEL
CAM S.A à hauteur de 30%, et sur prêts bancaires à hauteur de 70%.

ARTICLE _6.- PROPRIÉTÉ DES PRODUITS ET
CONDITIONS DE COMMERCIALISATION

(1) Les produits sont la propriété de SINOSTEEL CAM S.A conformément
aux dispositions de l’article 5 alinéa 2 du Code minier.

Les produits sont commercialisés conformément aux règles du marché local
et international.

(2) Toutefois, pendant la durée du projet, SINOSTEEL CAM S.A s’engage
à mettre au moins quinze pour cent (15%) de la production du concentré
de fer à la disposition du marché local au prix de référence international
assorti d’une décote qui prend en compte les charges non supportées.

(3) La mise à disposition des quinze pour cent (15 %) du concentré de fer
affectés à la transformation locale obéit aux règles de l’offre et de la
demande. Toutefois, en cas d’absence totale ou partielle du marché local,
e Ministre chargé des mines peut autoriser SINOSTEEL CAM SA,
après vérification, d’exporter une partie ou la totalité desdits quinze
pour cent (15 %).

ARTICLE 7.- RÉGIME DES BIENS MEUBLES ET IMMEUBLES
NECESSAIRES À LA REALISATION DU PROJET

(1) Les biens meubles nécessaires à la réalisation du projet sont la propriété
exclusive de
SINOSTEEL CAM S.A. Fe
PRÉSIDENCE DE LA AE

Go À ion du Projet sont la
propriété re de SINOSTEEL CAM S.A. Toutefois, au terme de
l'exploitation de la ressource, l’Etat a un droit de préférence sur
l'acquisition desdits biens. Certains biens comme les routes peuvent être
rétrocédés à l’Etat.

(3) Le terrain nu objet du permis d’exploitation est immatriculé au nom de
PEtat et mis à la disposition de SINOSTEEL CAM S.A suivant les
conditions et modalités définies par le code minier.

TITRE IL :
DROITS ET OBLIGATIONS DES PARTIES

ARTICLE _8.- OBLIGATIONS
RECIPROQUES/GOUVERNANCE ET TRANSPARENCE

() Les Parties s'engagent à coopérer afin d’atteindre les objectifs de la
présente convention. Chaque partie a l’obligation de respecter les
engagements, responsabilités et obligations lui incombant au titre de la
présente convention minière, ses annexes ainsi que ses avenants
conformément à la législation et la réglementation en vigueur.

@) Les Parties sont astreintes à se conformer aux engagements
internationaux pris par l'Etat et applicables à leurs activités, pour
l’amélioration de la gouvernance dans le secteur minier, notamment ceux
relatifs à l’Initiative pour la Transparence dans les Industries Extractives
(ITIE).

SECTION 1:
DROITS ET OBLIGATIONS DE

ARTICLE 9.- LE CONTENU LOCAL
(1) Emploi et formation du personnel national/expatrié

a) SINOSTEEL CAM S.A a la liberté d’embauche et de licenciement
conformément au Code minier et au code du travail.

b) Toutefois, à compétence égale, SINOSTEEL CAM S.A donnera la
préférence de l’emploi au personnel camerounais.

c) Les informations sur les effectifs (nombre, niveau de qualification,
etc.) nécessaires pour réaliser les travaux du projet sont fournies à toute
personne ou organisme mandaté par l'État.
d) Pendant la durée de la présente convention, SINOSTEEL CAM S.A
est tenue de respecter la législation et la réglementation de travail telles
qu’elles résultent des textes en vigueur, notamment en matière de sécurité,
de santé au travail et de sécurité sociale.

(2) Typologie des emplois ou des métiers requis dans le cadre du projet
a) L'emploi concerne les composantes d’activités de SINOSTEEL CAM
S.A notamment les constructions, l'extraction du minerai, son
enrichissement, le transport, la production d'énergie, la mise en œuvre
du terminal minéralier.

b) Les précisions sur la cartographie des postes et emplois au sein de
SINOSTEEL CAM

S.A font l’objet d’une description détaillée et annexée à la présente

convention.

(3) Formation Professionnelle et Transfert des technologies

a) SINOSTEEL CAM S.A s’engage à assurer tout au long du projet ou
exiger que les cocontractants principaux et/ou sous-traitants principaux
assurent des programmes de formation professionnelle continue sur la santé,
la sécurité, la gestion des risques et les métiers nécessaires à la phase
d’exploitation du projet, dans l’optique de maximiser la « camerounisation
» des effectifs et, en règle générale, de protéger l’emploi local.

b) SINOSTEEL CAM S.A s’engage à mettre en œuvre, ou à exiger des
co-contractants principaux et/ou sous-traitants principaux, la mise en œuvre,
en étroite collaboration avec les administrations compétentes de l'État, des
structures et des programmes de formation professionnelle pour ses
effectifs.

c) SINOSTEEL CAM S.A s’engage à convenir avec l’Etat des
exigences techniques servant d’indicateurs de reconnaissance de la qualité
de professionnel qualifié, afin d’aider les cocontractants principaux, à
mettre en œuvre les programmes de formation prévus.

(4) Plan de recrutement

a) SINOSTEEL CAM S.A s’engage à atteindre pendant la phase
d’exploitation, et à exiger ce même objectif des co-contractants principaux
et sous-traitants principaux, les quotas minimums de nationaux
camerounais parmi leurs salariés qui se trouvent au Cameroun et travaillent
sur le Projet; ainsi qu’il suit : )

PRÉSIDENCE DE LA REPUBLIQUE
VISA
5000: =

PRESIDENCY CF THE REPUBLIC

# pour les postes de direction : au moins cinquante pour cent (50%)
de nationaux;

# pour les postes de supervision : au moins soixante pour cent (60%)
de nationaux ; et pour les postes sans qualifications : au moins
quatre-vingt-dix (90%) de nationaux.

b) Les statistiques des emplois ainsi créés sont mis à la disposition des

administrations compétentes.

(5) Programme de formation

SINOSTEEL CAM S.A fait parvenir au Ministère en charge des mines les
fiches métiers et le référentiel des postes en vue d’anticiper sur les
programmes de formation et de mise à niveau.

(6) Participation au développement des PME locales

a) SINOSTEEL CAM S.A s’engage à recourir prioritairement, pour les
prestations de sous-traitance dans le cadre du projet, aux PME nationales
disposant des capacités nécessaires à la fourniture de biens, produits,
matériels, matériaux, équipements et prestations de service.

(7) Programme de développement social des populations riveraines

a) Dans le cadre de la réalisation du présent projet, SINOSTEEL CAM
S.A s’engage en étroite collaboration avec les autorités locales et toutes
autres Parties prenantes à contribuer au développement des populations
riveraines par la mise en œuvre de son programme de développement de la
communauté joint en annexe.

b) Les modalités de gestion et de suivi de ce programme font l’objet
d’un protocole de cogestion conclu entre le Ministère en charge des mines,
tout organisme mandaté à cet effet, les représentants de la population et
SINOSTEEL CAM S.A

c) SINOSTEEL CAM S.A s’engage à réaliser dans le cadre de son
exploitation, les infrastructures appropriées de logement ainsi que des
facilités à usage médicales, scolaires, sportives et récréatives pour ses
employés.

ARTICLE 10.- GARANTIES FONCIERES ET MINIERES

(1) L’Etit garantit à SINRSTERS CAMS is la j ARR gui terrain

PRESIDENCY UF THE REPUBLIC
A REPUBLIQUE

2
=]
æ&
=)
&
r]
[T4
on
ne
Le
.
io
=
A
cm]
a
ui
ui
œ
CA

(2) Conformément aux dispositions du Code minier, SINOSTEEL
CAM S$.A jouit des droits mobiliers sur la ressource et des droits
immobiliers sur le terrain.

G) L'Etat garantit à SINOSTEEL CAM S.A, ses co-contractants et
sous-traitants que toutes les autorisations et mesures administratives
pour faciliter la conduite des travaux d’exploitation seront accordées
dans le respect des délais et conditions réglementaires.

(4) SINOSTEEL CAM S.A dispose, dans le strict respect de la
réglementation en vigueur, du droit d’usage des matériaux dont ses
travaux entraînent l’abattage et les éléments trouvés dans les limites
du périmètre autorisé.

ARTICLE 11.- EXPROPRIATION, INDEMNISATION ET
COMPENSATION DES POPULATIONS RIVERAINES

() Les modalités d’expropriation, d’indemnisation, et de compensation
des populations riveraines sont celles définies par le Code minier.

(@) Les frais, les indemnités et d’une façon générale, toutes les charges
résultant de l’application des mesures de libération et d’attribution

en jouissance des terres d’assiettes sont à la charge de SINOSTEEL
CAM S.A

(3) Les populations concernées par l’alinéa 1 ci-dessus sont celles
identifiées par les articles 116 et 118 de la Loi N°2016/017 du 14
décembre 2016 portant Code minier.

ARTICLE 12.- COMPENSATION EN CAS D’AFFECTATIONS DES
BIENS DE SINOSTEEL CAM S.A

@ L’Etat garantit à la société SINOSTEEL CAM S.A et aux sociétés
affiliées que leurs installations minières, la mine et substances minérales de
l'exploitation, les terrains et autres biens immeubles ne feront pas Pobjet
d’expropriation.

@) Toutefois, si les circonstances ou une situation particulière exige de

telles mesures l’Etat s’engage conformément à la législation et la

règlementation en vigueur à leur verser aux titres des intérêts lésés une juste
indemnité arrêtée d’accord parties.

ARTICLE 13.- SANTE, HYGIENE, SECURITE AU TRAVAIL ET
PROTECTION DE L'ENVIRONNEMENT

7
(1) Dispositions Générales
Toute atteinte dommageable à la santé, à l’hygiène, à la sécurité et à
l’environnement du fait de la responsabilité de SINOSTEEL CAM S.A

l’engage.
(2) Environnement et Développement durable.

SINOSTEEL CAM S.A s’engage à protéger l’environnement et à
promouvoir le développement durable, à protéger les êtres vivants et les
communautés locales dans le cadre du Projet, conformément à la
réglementation en vigueur, aux codes de bonnes pratiques ainsi qu'aux
standards internationaux reconnus en la matière, notamment en ce qui
concerne : -la protection des sols ;

- les émissions atmosphériques ;

le rejet des eaux usées, la traversée des cours d’eau ou la gestion des
la gestion des résidus miniers, déchets solides et

plans d’eau; -
liquides ; -les bruits ;
- les déversements.
A cet effet, SINOSTEEL CAM S.A s’engage notamment à respecter le Plan
de Gestion Environnementale et Sociale du Projet.

LIQUE
BLIC

(3) Hygiène, Santé et sécurité au travail
a) SINOSTEEL CAM $.A s'engage à élaborer, adopter et respecter les
règles relatives à l’hygiène, la santé et la sécurité au travail conformément
à la législation et à la réglementation en vigueur, et exige de tous les Co-
contractants et Sous-traitants de respecter le plan Qualité, Hygiène, Sécurité
et Environnement du Projet.

{
4
D

PRESIDENCY OF THERE

æ
2
&
LL
œ
<
—
u
a
Wu
©
Z
ui
a
a
Lu

œ

Ca

b) Les règles visées à l’alinéa 3.a ci-dessus s’étendent aux conditions
générales de construction, d’exploitation et d’entretien des installations et
infrastructures dans le cadre du projet.

c) SINOSTEEL CAM S.A transmettra à l’Etat les rapports d’entretien
préventifs des installations conformément à la Réglementation en vigueur

et aux stipulations de la présente convention.

(4)Obligations en matière d’abandon des installations et de remise en
état des sites affectés

SINOSTEEL CAM S.A s'engage à respecter la réglementation relative à
lPabandon des installations et à la remise en état des sites affectés

notamment conformément à : ÿ

12
ui
2
S
pe]
@
2
Q
mm
œ
<
—
re
a
Lu
©
F2
mm]
a
FA
us
œ
CA

PRESIDENCY OF THE REPUBLIC

l’article 9 alinéa (d) de la Loi n° 96/12 du 5 août 1996 portant loi-cadre
relative à la gestion de l’environnement, et les textes subséquents,
l’article 136 de la Loi N°2016/017 du 14 décembre 2016 portant Code

minier.

ARTICLE 14.- CONTRIBUTION AUX FONDS DE MISE EN OEUVRE
DE LA POLITIQUE MINIERE

(1) SINOSTEEL CAM S.A est assujettie aux paiements des sommes
dues au titre:

a) du Fonds de Développement du Secteur Minier dont la contribution
annuelle est fixée à 2 francs CFA par tonne de la production brute
de SINOSTEEL CAM S.A.

b) du Fonds de Restauration, de Réhabilitation et de Fermeture des
Sites Miniers et des Carrières dont la contribution annuelle est fixée
en fonction des coûts prévisionnels de la mise en œuvre du
Programme de préservation et de réhabilitation de l’environnement
élaboré et approuvé de commun accord par les parties, et joint en
annexe.

Les coûts de restauration sont annuels et étalés sur la durée d’exploitation
de la mine. :

Les coûts de réhabilitation et de fermeture sont versés dans un compte
séquestre prévu à cet effet.

c) du Compte Spécial de Développement des Capacités Locales dont
le montant des contributions annuelles convenu d’accord parties est
fixé à zéro virgule cinq pour cent (0,5%) du chiffre d’affaires hors

taxes.

(2) Les modalités de perception et de gestion de la contribution au
Compte Spécial de Développement des Capacités Locales font l’objet d’un
protocole de cogestion conclu entre le Ministère en charge des mines, tout
organisme mandaté à cet effet, les représentants de la population locale et
SINOSTEEL CAM S.A

ARTICLE 15.- PAIEMENT DES DROITS, TAXES ET REDEVANCE:

13
(1) En plus des impôts et taxes de droit commun prévus par la
législation fiscale en vigueur, SINOSTEEL CAM S.A est assujettie au
paiement des droits, taxes et redevances prévus par le Code Miner suivants :

a) les frais d’études et de recherches non remboursables ;
b) les droits fixes ;

c) les redevances superficiaires ;

d) les redevances proportionnelles.

(2) Le montant et les modalités de règlement des droits taxes et
redevances dus, sont ceux prévus par la loi n° 2016/017 du 14 décembre

2016 portant Code minier.

ARTICLE 16.- DROITS DECOULANT DU PERMIS
D’EXPLOITATION

(1) SINOSTEEL CAM S.A dispose, entre autres, du droit :
- d'accéder et occuper le terrain, objet du permis d'exploitation de la mine
industrielle conformément aux dispositions des articles 106, 107 et 113 du
Code minier en vue d'entreprendre les opérations afférentes au titre minier
concerné ;
’extraire de la terre ou sous la surface de la terre, des substances
minérales, par tout procédé ou méthode conformes aux règles de l’art, afin
d'en retirer les substances utiles ;
- de construire une usine de traitement sur le terrain considéré ;
- de traiter les minéraux spécifiques, objet du permis d'exploitation de la
mine industrielle sur ledit terrain ou ailleurs et déclarer les autres

substances associées ;
ériger toutes autres structures nécessaires pour le traitement des haldes

PRESIDENCY OF THE REPUBLIC

m
5
S
=]
æ
=
Es
pri
œ
<
—
m
ô
m
©
Z
re]
a
FA
mi
œ
œ

et des résidus ;
- d’enlever et prendre les rochers, la terre et les minéraux de la terre avant

ou après traitement ;
4
- de prélever et utiliser l'eau située sur où coulant à travers le terrain en

question, nécessaire aux opérations d'exploitation et de traitement,
conformément à la législation en vigueur ; - de mener toute autre action
appropriée pour la réalisation des opérations d'exploitation ou de
traitement sur le terrain considéré.

- à l'exercice exclusif des activités d’exploitation sur le terrain objet du
permis, pour l'exploitation et toutes autres opérations liées à son activité
et de disposer uniquement des minerais, objet dudit permis ;

(2) Nonobstant les stipulations de l’alinéa 1 ci-dessus, SINOSTEEL
CAM S.A s'engage à n’exercer aucune autre activité que celle objet dudi
permis d’exploitation.
14
PRESIDENCE DE LA REPUBLIQUE

LIC

==)
&
rm
[T4
Ea
=
LL
Q
>=
&]
F4
Lu
a
FA
rm
ra
à

() Il est convenu que le Permis d’exploitation confère à
SINOSTEEL CAM S.A l'exclusivité, de l'occupation et de l’exploitation
des sites et infrastructures objets des baux de projet, de concession, ou de
titre de propriété, pendant la durée du permis d’exploitation.

ARTICLE 17.- ASSURANCE

@) SINOSTEEL CAM S.A s’engage à souscrire aux polices
d’assurance qui couvrent les risques énumérés dans la présente convention,
conformément à l’ensemble de la législation applicable relative à
lPassurance et à l'obtention de couvertures appropriées.

() Les sous-traitants et co-contractants de SINOSTEEL CAM S.A sont
tenus de souscrire à des assurances pour couvrir, notamment les risques
suivants :

- les préjudices où dommages causés aux installations du Projet, et autres
installations, équipements, éléments existants ou réalisés au sein de la Zone
du Projet occupée ; - la responsabilité civile professionnelle chef

d’entreprise.

ARTICLE 18.- COMPTABILITE

(1) Dispositions comptables

SINOSTEEL CAM S.A s’engage à tenir sa comptabilité conformément aux
normes et principes comptables de l'OHADA, aux usages en vigueur au
Cameroun, ainsi qu’aux dispositions de l’article 189 du Code minier.

(2) Rapports comptables

SINOSTEEL CAM S.A s'engage à adresser annuellement au Ministre
chargé des mines avec copie au Ministre chargé des finances, un rapport
financier comprenant le compte de résultats et le bilan.

(3) Amortissement des investissements

15
a) SINOSTEEL CAM S.A reconnait à l’Etat, le droit de mener à la
charge de l'Etat, via un organisme agréé par l'Etat, un audit de contre-
expertise du montant total des investissements durant la phase de recherche,
précédemment audité par le Cabinet PRICE WATER HOUSE directement
mandaté par SINOSTEEL CAM S.A.

b) Le nouveau montant obtenu de l’audit sera homologué par arrêté
conjoint des Ministres chargés des mines et des finances, puis mentionné
dans la présente convention à titre d’avenant à la convention.

© SINOSTEEL CAM S.A reconnait avoir renoncé à la liste des
immobilisations éligibles aux amortissements accélérés.

d) SINOSTEEL CAM SA peut bénéficier du remboursement de la
TVA grevant les éléments nécessaires à son activité dans les conditions
fixées par le Code Général des Impôts.

(4) Procédure d’ouverture, de tenue et de clôture des comptes
bancaires au Cameroun, en devises étrangères

a) Dans le cadre de la mise en œuvre et l’exploitation du Projet objet
de la présente convention, il est reconnu à SINOSTEEL CAM S.A le droit
d’ouvrir des comptes en monnaie locale auprès des établissements de
crédits de son choix, dûment agréés par l’Etat.

b) L'ouverture des comptes bancaires sur le territoire national en
devises étrangères par SINOSTEEL CAM S.A est soumise au principe de
liberté de choix consacré à l’alinéa ci-dessus, sous réserves toutefois du
respect des conditions fixées en la matière.

PRESIDENCY OF THE REPUBLIC

Lu
=]
S
=]
a
2
a.
mm
œ
<
ee]
ui
a
u
©
Z
"
a
FA
Lu
œ
à

D] Les conditions et modalités de leur tenue et clôture sont celles fixées
par les-conditions de banque des établissements de crédit domiciliataires
desdits comptes, les dispositions y afférentes du Règlement susvisé et ses
modificatifs subséquents.

(5) Indexation à l’environnement économique des substances
minérales.

SINOSTEEL s’engage à négocier avec l’Etat les conditions de mise en
œuvre des clauses d’indexation à l’environnement économique des
substances minérales, en cas de changement des conditions qui affecteraien

significativement les intérêts des Parties, dûment constaté par les Parties.

16
<
(]

Lu
2
S
—
æ
D
a.
mm
œ
<
—
ui
=
>
Z
mn
a
a
Lu
C4
Q

ARTICLE 19.- TRESORS ET FOUILLES ARCHEOLOGIQUES

(@) Toute richesse archéologique, tous trésors et autres éléments jugés
de valeur, découverts dans le cadre de l’exécution des travaux sont et
demeurent la propriété de l'Etat. Ces découvertes font l’objet d’une
déclaration immédiate de la part de SINOSTEEL CAM S.A au Ministère
en charge de la culture.

@) Lorsque le périmètre fait l’objet de fouilles archéologiques,
SINOSTEEL CAM S.A s’engage à conduire les travaux de manière à ne
pas nuire la poursuite ou la conduite.

(3) SINOSTEEL CAM S.A s'engage également à préserver le
patrimoine culturel des peuples autochtones et des populations riveraines
dans le cadre de la mise en œuvre de son projet.

PRESIDENCY CF THE REPUBLIC

SECTION IT :
DROITS ET OBLIGATIONS DE L'ETAT

Article 20.- PARTICIPATION DE L'ETAT

@

@

@)

(@)

Le Permis d'exploitation objet de la présente Convention donne obligatoirement lieu à
l'attribution à l'Etat de dix pour cent (10%) des parts ou actions d'apport de la Société
SINOSTEEL CAM S.A, à titre gratuit, libres de toutes charges. La participation de l'Etat
ne saurait connaître de dilution en cas d’augmentation du capital social de SINOSTEEL
CAMS.A.

Outre les 10% d'actions gratuites attribuées au titre de l'alinéa (1) ci-dessus, les parties
conviennent, à la demande expresse de l’Etat du Cameroun, d'un mécanisme de partage
de production par l'attribution à l'Etat d’un pourcent (1%) du concentré de fer produit
par SINOSTEEL CAM S.A, dès la première production, dans les conditions et suivant
les modalités à définir d'accord parties.

L’Etat peut à sa demande, directement ou par l’organisme dument mandaté, augmenter
sa participation au capital de SINOSTEEL CAM S.A à titre onéreux. L'augmentation
susvisée ne saurait excéder vingt-cinq pour cent (25%) de parts ou d’actions. Dans ce
cas l’Etat ou l’organisme dument mandaté, est soumis aux mêmes droits et obligations
que les autres actionnaires, conformément à l’article 59 alinéa 2 du Code Minier.

Au moment de son intégration dans le capital social de SINOSTEEL CAM SA, l'Etat
ou l’organisme dûment mandaté par l’Etat signe avec SINOSTEEL CAM un pacte
d’actionnaires qui précise notamment, les règles relatives au capital social, à l’exercic )

y is
PRESIDENC

©

'
Le)
[er]
(=)
(=)
(=
e

du droit de vote et aux conditions de participation à l’organisation et au fonctionnement
de SINOSTEEL CAM. SA.

Règles de l’association entre l’Etat (ou l'organisme public) et les sociétés
commerciales Parties à la convention

Lorsque, au cours de l’évolution de SINOSTEEL CAM S.A visée à l’alinéa 1 ci-dessus,
survient la cession des actions d’un autre actionnaire, l'Etat ou l’organisme public
désigné à cet effet exerce un droit de préférence sur lesdites actions. Dans ce cas, l'Etat
ou l'organisme public désigné peut rétrocéder lesdites actions à des opérateurs privés
où à un nouveau partenaire stratégique dans un délai maximal de cinq (05) ans. La
rétrocession est approuvée par décret du Président de la République.

ARTICLE 21.- GARANTIES GENERALES

() Il est reconnu au titre de la présente convention que SINOSTEEL CAM S.A

bénéficie des garanties générales et des avantages prévus par la loi portant Code minier.
A ce titre, l’Etat apporte son concours à la réalisation de l’objet de la présente
convention. Il garantit que toutes les obligations qui y sont stipulées à sa charge
seront exécutées conformément aux dispositions législatives et réglementaires et
à la présente convention, soit par lui-même, soit par tout organisme mandaté par
lui à cet effet.

(2) Dans le cadre de leurs activités professionnelles, les employeurs et
travailleurs étrangers liés à SINOSTEEL CAM S.A à quelque titre que ce soit en
vertu de la présente convention ou de l’exploitation de leurs activités sont soumis
sans discrimination, à la législation et à la réglementation en vigueur.

G) Sous réserve de la législation et de la réglementation en vigueur et des
accords internationaux, SINOSTEEL CAM S.A, ainsi que toutes les personnes
physiques ou morales liées au Projet à quelque titre que ce soit, régulièrement
établies bénéficient :

- du droit de disposer librement de leurs biens et d'organiser à leur gré leur
entreprise ;

- de la liberté d'embauche et de licenciement ;

- du libre choix des fournisseurs et des prestataires de services ;

- du libre accès aux matières premières et aux intrants ;

- de ia libre circulation à l'intérieur du territoire de leurs produits semi-finis et
finis.

ARTICLE 22.- STABILITE JURIDIQUE ET FISCALO-DOUANIER )

18
Lu
2
S
=]
am
2
a
[on
œ
<
+
us
«)
ui
©
Æ
ui
a
a
us
œ
a

UBLIC

IDENCY OF THERI

(1) L'Etat garantit à SINOSTEEL CAM S.A la stabilité juridique et fiscalo-
douanière dans les conditions fixées par la loi n°2016/017 du 14 décembre 2016
portant Code minier, notamment des articles177 et suivants et 190 de la loi
suscitée. Il s’agit de :

- la stabilité des taux et règles d’assiette des impôts, droits et taxes
applicables à

SINOSTEEL CAM S.A au titre de la présente convention ;

- la stabilité du régime juridique, fiscal, douanier et de contrôle des
changes ; - la stabilité des termes et conditions de la présente
Convention ; - les incitations fiscales et douanières.

(2) La période de stabilité dont bénéficie SINOSTEEL CAM S.A est la
période d’exploitation qui lui permet d’atteindre un taux de rentabilité
interne de quinze pour cent (15%), telle qu’indiquée dans l’étude de
faisabilité et inscrite dans la convention minière. Dans tous les cas, cette
période ne peut excéder quinze (15) ans.

(3) Aucune modification au régime juridique et  fiscalo-douanier
actuellement en vigueur au Cameroun, susceptible de produire un effet
négatif aux droits et obligations de SINOSTEEL CAM S.A tel qu’il résulte
de la présente convention, ne sera applicable à SINOSTEEL CAM S.A.

ARTICLE 23.- INCITATIONS DOUANIERES

(1) En phase d’exploitation couverte par un permis d’exploitation, la société
SINOSTEEL CAM S.A est soumise au régime douanier de droit commun,
exception faite des avantages douaniers spécifiques ci-après, pendant la
période d’installation ou de construction de la mine :

-de l’exonération des droits et taxes de douane sur les matériels, matériaux,
intrants et biens d'équipement nécessaires à la production ainsi que sur le
premier lot de pièces de rechange qui devrait accompagner l’équipement de
démarrage, à l’exception des véhicules de tourisme, des matériels et fournitures
de bureau ;

-de l’exonération des droits et taxes de douane sur l’équipement de
remplacement en cas d’incident technique et sur l’équipement devant servir à
une extension de l’exploitation ;

-de lexonération jusqu’à la date de la première production commerciale
constatée par Arrêté conjoint du Ministre chargé des mines et du Ministre chargé
des finances, des droits et taxes de douane sur l’importation des intrants, de

y :
matériaux et matériels nécessaires à la construction des bâtiments ainsi que sur
les lubrifiants spécifiques.

(2) Les exonérations douanières ci-dessus excluent les redevances pour services
rendus.

ARTICLE 24.- INCITATIONS FISCALES

(1) En phase d’exploitation couverte par un permis d’exploitation, la société
SINOSTEEL CAM S.A est soumise au régime fiscal de droit commun,
exception faite des avantages fiscaux spécifiques ci-après, pendant la période
d’installation ou de construction de la mine :

a) L’étalement sur un (01) an, du paiement des droits d’enregistrement sur
les actes de création de société, de prorogation et d’augmentation du capital. Le
montant des droits peut être fractionné et payé comme suit :

- le premier tiers lors du dépôt de l’acte à la formalité ;
- le deuxième et le troisième tiers semestriellement.

b) La rallonge de la durée du report déficitaire de quatre (04) à cinq (05) ans.

(2) Les produits destinés à l'exportation sont soumis au taux zéro (0) de la
TVA lorsque lesdits produits sont assujettis à cette taxe. Toutefois, les
produits mis à la consommation sur le marché local sont passibles des
droits et taxes qui frappent les produits similaires importés.

(3) Les actes de SINOSTEEL CAM S.A sont exonérés du paiement des
droits d’enregistrement et de timbre, jusqu’à la première production
commerciale, à l’exception de ceux relatifs aux baux et locations à
usage d’habitation.

CE DE LA REPUBLIQUE
A

VIS

PRESIDENCY OF THE REPUBLIC

PRESIDEN

ARTICLE 25.- GARANTIES DE CHANGE

(@) _Ilest reconnu dans la présente convention que la liberté de transférer les
capitaux et revenus est garantie aux personnes physiques et morales étrangères
qui effectuent un investissement minier financé par un apport en devises.

(@) Les personnes étrangères peuvent procéder à des investissements miniers
ou occuper un emploi au sein de SINOSTEEL CAM S.A. Ces dernières ont le
droit, sous réserve de la réglementation en matière de change, de transférer dans
la devise cédée au moment de la constitution desdits investissements, les
dividendes, produits de toute nature, capitaux investis, produits de la liquidation

Lu
2
S
—
æ@
2
@
Lu
œ
<
en]
Lu
[e}
u)
©
FA
mo
a
a
us
œ
©

LIC

p

ou de la réalisation de leurs avoirs, salaires, ainsi que les cotisations sociales et

fonds de pension.

ARTICLE 26.- NON DISCRIMINATION

() Pendant la durée de la présente convention, lorsqu’une société minière
exerçant ses activités au Cameroun bénéficie d’une ou plusieurs conditions qui,
dans leur ensemble, sont considérées par SINOSTEEL CAM S.A comme étant
plus favorables que celles prévues dans la présente convention, le bénéfice de
cette ou ces condition(s) peut être accordé à SINOSTEEL CAM S.A, sur sa
demande.

@) Les garanties accordées par la présente convention à SINOSTEEL CAM
S.A et aux tiers bénéficiaires demeurent valables sans qu’il soit tenu compte
d’autres conditions moins favorables applicables à d’autres sociétés engagées
dans des activités similaires, et ce malgré le fait que de telles conditions puissent
résulter de modifications de la législation camerounaise.

ARTICLE 27.- INFORMATIONS MINIERES ET CONFIDENTIALITE

@ L'Etat reconnaît par les présentes que la convention, ses annexes et
l’ensemble des informations relatives à l’exécution de la présente convention,
tous les rapports, résultats d’analyses, carnets, données géologiques et minières,
cartes et toutes autres informations reçues de SINOSTEEL CAM S.A, que ce
soit par voie d'inspection ou abtrement, font l’objet, vis-à-vis des tiers, d’un
traitement confidentiel par les Parties. Ils constituent des « Secrets Industriels ».

@) L'Etat garantit à SINOSTEEL CAM S.A qu'aucun de ses agents ou
fonctionnaires n’est censé communiquer ces secrets industriels aux tiers sans
P’accord préalable et écrit de SINOSTEEL CAM S.A Cette dernière a droit à la
réparation des préjudices causés par le nonrespect par l'Etat, de son engagement
à ne pas divulguer des secrets industriels, pendant la durée de validité du permis
d’exploitation.

G) Toutefois, cette obligation de confidentialité prévue à l’alinéal ci-dessus
n’inclut pas les informations :

- du domaine public ;

- connues antérieurement par une Partie avant de lui être communiquées aux
fins de la convention ;

- légalement obtenues auprès de tiers qui les ont eux-mêmes obtenues par
des moyens légaux et qui ne sont soumis à aucune restriction de
divulgation ni aucune obligation de confidentialité ; ou

- du Contenu Local, tel que décrites dans la présente convention.

(4) Sans préjudice des dispositions de l’alinéa 1 ci-dessus, les Parties ont la
possibilité de transmettre des rapports d'activités relatifs à l’information minière
et à la collecte des données, conformément aux dispositions règlementaires en
vigueur, notamment aux personnes suivantes :

a) aux autorités chargées de la régulation, de la surveillance et leurs sociétés
affiliées y compris les autorités boursières si elles-mêmes, ou leurs
sociétés affiliées, sont légalement tenues de le faire ;

b) aux instances judiciaires ou arbitrales, en cas de procédure pendante ;

c) à leurs sociétés affiliées, étant entendu que la Partie qui communique ces
informations à une société affiliée garantit à l’autre Partie que ladite
affiliée bénéficiaire de l’information respectera l'obligation de
confidentialité ;

d) aux sous-traitants. et aux salariés des sous-traitants aux fins des
opérations minières, à leurs conseillers et consultants, aux acquéreurs
potentiels, qu’ils agissent directement ou indirectement, de tout ou partie
du capital social, ainsi qu’à leurs conseillers, étant toutefois entendu que
les bénéficiaires des informations doivent avoir préalablement signé un
accord de confidentialité ou être soumis à une obligation de
confidentialité du fait de leurs fonctions ;

e) aux salariés, administrateurs, dirigeants, agents du liquidateur ou d’une
société affiliée soumis au respect de l’accord de confidentialité, étant
entendu que la Partie divulgatrice assumera la responsabilité de toute
violation du présent article commise par ces personnes ; ou

f) aux prêteurs et à ses investisseurs dans le cadre du financement des
opérations minières, sous réserve de la signature préalable d’un accord
de confidentialité.

BLIC

PRESIDENCY OF THE RE

Lu
2
S
—
ra
=
re
u
œ
<
el
u
a
Ly
Œ
Z
Lu
a
a.
w
œ
a

ARTICLE 28.- SURVEILLANCE ADMINISTRATIVE ET CONTROLES
DES ACTIVITES MINIERES

(4) Pendant la phase d’exploitation, SINOSTEEL CAM S.A est
soumise à la surveillance administrative et aux contrôles techniques prévus
par l’administration en charge des mines, les autres administrations
compétentes ou tout organisme dûment mandaté, dans les conditions
prévues par la règlementation en vigueur.

Q) Les surveillances administratives et contrôles techniques peuvent
faire l’objet des sanctions administratives et répressives selon les modalité.
prévues au TITRE X de la loi n°2016/017 du 14 décembre 2016 portant /
Code minier. ’

22
u
2
g
em]
a
2
Es
uw
œ
<
—
uJ
a
uw
©
=
mm
e)
a
oo
œ
a

d
:
D

IDENCY GF THE REPUBLIC

ARTICLE 29.- DROITS ET OBLIGATIONS DES ORGANISMES
MANDATÉS PAR L'ETAT POUR LA GESTION DE SES INTERETS

COMMERCIAUX

(G) L'Etat dispose de la faculté de mandater des organismes chargés de
la gestion de ses intérêts commerciaux découlant de la présente convention.
Dans le cas où l’Etat met en œuvre cette faculté, il notifie le mandat à
SINOSTEEL CAM S.A, et toutes autres sociétés impliquées dans le projet
si nécessaire.

(2) La notification doit présenter entre autres l’identification exacte de
l’organisme mandaté, la personne habilitée à engager l’organisme,
l'étendue et la durée de ses pouvoirs. La notification doit être faite
préalablement à l'exercice du mandat.

Toutefois, l’Etat se porte garant de l’exécution de toutes les obligations
mises à sa charge et répond de tous les actes commis par l’organisme
mandaté dans le cadre de la gestion de ses intérêts commerciaux.

TITRE II :
DISPOSITIONS DIVERSES ET FINALES

ARTICLE 30.- CONDITIONS ET MODALITES D’OCTROI, DE
RENOUVELLEMENT ET DE RETRAIT DES AUTORISATIONS ET
DES PERMIS NECESSAIRES A LA REALISATION DES PROJETS

(1) Les Parties reconnaissent que les différentes activités liées à l’objet de
la présente convention, sont subordonnées en tant que de besoin, à l’obtention
d’autorisations administratives préalables chacun en ce qui le concerne, ou à la
délivrance de Permis, conformément aux textes législatifs ou réglementaires
régissant le secteur du projet concerné.

A ce titre SINOSTEEL CAM S.A s’engage à se soumettre aux conditions
et modalités d’octroi, de renouvellement et de retrait desdits autorisations et
permis selon le cas, telles que fixées par les textes législatifs et réglementaires
auxquels se rapporte chacune des activités objet de la présente convention

minière.

(2) L'État, par l’entremise du Ministère en charge des mines, prend toutes
dispositions requises aux fins de faire délivrer par les administrations concernées,
les autorisations et permis nécessaires à la réalisation desdits projets dans le:
délais fixés par la réglementation en vigueur.

23
EPUBLIQUE

©
FA
on]
e
FA
md
œ
a

ARTICLE 31.- DROIT D'ACCES DES TIERS AUX
INFRASTRUCTURES

G@) Tout autre exploitant sollicitant l’utilisation des infrastructures réalisées
par SINOSTEEL CAM S.A dans le périmètre du projet en plus de se soumettre
aux conditions fixées par SINOSTEEL CAM S.A, est tenu de se conformer à la
loi en vigueur et notamment aux articles 129 à 132 du Code minier.

(2)  L’accès des tiers aux installations et infrastructures dédiées aux projets
objet de la présente convention est soumis à l’autorisation préalable de
SINOSTEEL CAM S.A selon le cas.

ARTICLE 32.- MODIFICATION DE LA CONVENTION

La présente convention ne pourra être modifiée que d’accord parties et par écrit.

ARTICLE 33.- SUSPENSION DES TRAVAUX D'EXPLOITATION

() Lorsque la société SINOSTEEL CAM S.A envisagerait une suspension
de l'exploitation pour quelques motifs que ce soit, elle en informe le Ministre
chargé des mines par écrit, pièces justificatives à l'appui. Les Parties à la
présente convention se réunissent pour statuer sur l’opportunité de la mesure

sans interruption préalable des épérations minières.

() Passé un délai de 45 jours sans réponse du Ministre chargé des mines à
compter de la date de réception de l’écrit de la société d’exploitation, celle-ci
peut interrompre ses activités.

(G) En cas de force majeure, la suspension court à compter de la date de
survenance de ladite force majeure.

ARTICLE 34.- NON-RENONCIATION AUX DROITS

(4) Chaque Partie a l'obligation de respecter les engagements,
responsabilités et devoirs qui lui sont imposés par la présente convention.

() Le fait que l’une des Parties n’exige pas de l’autre Partie qu’elle exécute
strictement les termes et conditions de la présente convention, ou qu’elle prenne
les mesures nécessaires dont elle dispose pour en assurer l’exécution, n’est pas
considéré comme une renonciation à l’un quelconque des droits qui lui son
accordés dans le cadre de la présente convention.

ARTICLE 35.- REGLEMENT DES LITIGES

(D Règlement amiable
a) Les Parties s'engagent à régler à l’amiable tout différend ou litige qui
pourrait survenir concernant l'interprétation ou l’application de la présente
convention dans un délai de quatre-vingt-dix (90) jours, à compter de la date de
notification à l’autre partie de l’intention de régler à l'amiable ledit différend.

b) Dans l'hypothèse où le différend porte sur les matières purement
techniques notamment les engagements de travaux et de dépenses, les
programmes de recherche, les études de faisabilité, la conduite des opérations et
les mesures de sécurité, les Parties s’engagent à le soumettre à un expert
indépendant, reconnu pour ses compétences techniques, choisi conjointement

sur la base de ses compétences techniques et professionnelles.

c) Lorsque les Parties n’ont pu s'entendre pour la désignation de l’expert,
chacune des Parties désigne un expert ; les deux experts s’adjoignent d’un
troisième qu’ils désignent de commun accord. En cas de désaccord des deux
premiers experts sur la désignation du troisième expert, celui-ci fait l’objet d’une
désignation par le Président du Tribunal de Grande Instance du lieu
d’exploitation du titre minier.

d) La conclusion du ou des experts intervient dans un délai maximum de
soixante (60) jours à compter de la date de la désignation de l’expert ou du
troisième expert. Elle est définitive et sans appel.

À REPUBLIQUE

e) Les honoraires du ou des experts sont supportées par les deux Parties dont
la clé de répartition fait l’objet d’un accord particulier.

o
—
=]
cs
LU
[T4
Lu
FE
F
ue
O
=
©
TE
[mn]
a

f) À défaut de règlement amiable, les Parties conviennent de recourir aux
dispositions prévues par lalinéa 2 ci-dessous pour régler leurs différends.

(2) Règlement contentieux
a) Tout litige entre les Parties à la présente convention est définitivement
réglé par voie d’arbitrage conformément au règlement d’arbitrage (« Règlement
d’Arbitrage ») du Centre d’Arbitrage de la Cour Commune de Justice et
d’Arbitrage de l'OHADA à Abidjan, à la requête de la Partie la plus diligente.

b) Les Parties à l’arbitrage prennent en charge leurs propres frais liés à
l'arbitrage et partagent, à parts égales, les frais des arbitres et du panel.

©) L’Etat, dans le contexte d’un arbitrage engagé en vertu du présent article,
renonce à son droit d’invoquer toute immunité de juridiction.

25
d) Jusqu'à l’intervention de la décision finale, les Parties s’engagent à
prendre des mesures conservatoires qu’elles jugent nécessaires notamment pour
la protection des personnes, des biens, et de la présente convention.

Toutefois, aucune entité substituée n’a le droit de consentir à des amendements
ou modifications de la présente convention.

ARTICLE 36.- CESSION ET TRANSFERT DES DROITS
ISUBSTITUTION DE PRETEURS

() _ Les droits et obligations résultant de la présente convention peuvent être
cédés, nantis, transférés, amodiés par SINOSTEEL CAM S.A à tout Prêteur ou
autre créancier, ainsi qu’à leurs successeurs et ayants droit.

@) La cession, la réalisation d’un nantissement ou le transfert de droits
découlant de la présente convention emportent de plein droit, sauf prescription
contraire de l’acte de cession, de transfert ou de nantissement, le transfert des
constructions, ouvrages et installations de toute nature appartenant à
SINOSTEEL CAM S.A ainsi que le bénéfice de l’attribution en jouissance des
droits d’accès aux terrains tels que définis par le Code minier et les dispositions
de la présente convention.

LIC

(G) Tout transfert des droits conférés par la présente convention est soumis à
l'approbation du Ministre en charge des mines.

MIS A

(4) Les actions des sociétés susceptibles d’être créées au titrede la
convention minière sont souscrites, détenues et cédées conformément à la
réglementation en vigueur, notamment l”Acte Uniforme OHADA (révisé) relatif
au Droit des Sociétés Commerciales et du Groupement d’Intérêt Economique et
le Code minier.

Lu
=
S
en]
a
=
&
ui
œ
<
—
m
a
Lu
©
Fa
us
a
a
Lu
œ
re

ARTICLE 37.- LANGUE DE LA CONVENTION

La présente convention est rédigée en langue française et en langue anglaise, les
deux (02) versions sont d’égale valeur.

ARTICLE 38.- FORCE MAJEURE

(1) - Aux termes de la présente convention, la force majeure doit être
entendue comme définie à l’article 1 de la présente convention.

26
E LA REPUBLIQUE

PRESIDENC

S

E

re
ee
QUE.
10
>
©
Z
us

D

@) Si une partie se trouve dans l’impossibilité d'exécuter totalement
ou en partie ses obligations découlant de la présente convention, en raison d’un
cas de force majeure tel que défini ci-dessus, elle doit en informer l’autre partie
par écrit dans les 20 jours suivants la survenance de l’événement en indiquant
les raisons, sauf impossibilité matérielle.

(3)  L’exécution des obligations affectées fait l’objet d’une
suspension pendant la durée de l’événement.

(4) En cas de reprise des activités, le permis d’exploitation et la
convention sont prorogés d’une durée égale à celle de la suspension.

ARTICLE 39.- DROITS ET OBLIGATIONS A LA FIN DE LA
CONVENTION

() A l'expiration du permis d’exploitation et de la présente
convention, SINOSTEEL CAM S.A doit, sur la base d’un chronogramme
préalablement validé et approuvé par le
Ministre chargé des mines, démanteler dans les règles de l’art toutes les
installations du projet se trouvant sur le terrain objet du titre minier.
SINOSTEEL CAM S.A peut exporter tous ces équipements dans les conditions
prévues par la législation en vigueur.

@) SINOSTEEL CAM S.A a le droit de céder ses actifs à toute
personne ou société de son choix. Toutefois, si l'Etat désire les acquérir, il devra
réagir à l’offre de vente dans un délai n’excédant pas 120 (cent vingt) jours à
compter de la notification par SINOSTEEL CAM S.A d’une offre de vente
contenant les prix. Passé ce délai, SINOSTEEL CAM S.A dispose de la faculté
de vendre ses actifs en excluant Etat.

G) Les actifs seront cédés à l’Etat en contrepartie d’un prix
correspondant à leur juste valeur de marché, s’il est le seul potentiel acheteur, ou
au prix du mieux disant en cas de pluralité de potentiels acheteurs.

En cas de cession à l’Etat tel que prévue par l’alinéa 3 ci-dessus, le prix
de cession à l’Etat ne saurait être inférieur à la valeur de marché. Les actifs
achetés par l’État lui seront transférés moyennant paiement.

(4) En cas de non-démantèlement dans les délais fixés par le Ministre
chargé des mines, celui-ci prend des dispositions pour que les installations du
projet soient vendues aux enchères publiques, ou par appel d'offres public. Le.
produits de la vente sont reversés au trésor public.

27
(5) Lorsqu’à l’expiration du titre minier et de la convention minière,
SINOSTEEL CAM S.A ne parvient pas dans les délais prescrits à enlever les
autres minerais extraits, ils deviennent la propriété de l’Etat.

(6) SINOSTEEL CAM S.A est tenue au paiement des droits et taxes
encore à sa charge et au respect des obligations qui lui incombent relativement à
l’environnement et à la réhabilitation des sites exploités.

(7) Toutes les infrastructures sociales telles que les centres de santé,
les écoles, les centres de loisirs, les bases vie, créées par SINOSTEEL CAM S.A
dans le cadre du projet, reviennent de plein droit à l’Etat à la fin du projet.

ARTICLE 40.- FIN DE LA CONVENTION

(1) La présente convention prend fin, avant terme ou à terme:

a) Par résiliation d’accord Parties, lorsque les Parties le jugent mutuellement

bénéfiques.
Par renonciation ou résiliation de SINOSTEEL CAM S.A, en cas de manquement

de l’Etat à ses obligations.

Dans ce cas, SINOSTEEL CAM S.A s'engage à saisir par correspondance contre
décharge, l’Etat en identifiant le manquement allégué, en indiquant les délais
dans lesquels la société souhaite que l’Etat remédie aux manquements et
éventuellement, en précisant les mesures qu’elle préconise afin de mettre un
terme aux manquements allégués dans les meilleures conditions opérationnelles

VISA

et de sécurité ;

- lorsqu’ au terme de ce délai, l'Etat n’a pas remédié audit manquement,
SINOSTEEL CAM S.A peut, soit prononcer sans recours au juge, et sans
préjudice de la réparation par l'Etat du préjudice subi, la résiliation de la
convention correspondante, soit demander le paiement par l'Etat des dommages
et intérêts en réparation du préjudice subi.

PRESIDENCE DE LA REPUBLIQUE
PRESIDENCY GF THE REPUBLE

c) Par retrait du permis d’exploitation de SINOSTEEL CAM S.A, en cas
de manquements à ses obligations et après une mise en demeure restée
infructueuse dans un délai n’excédant pas quatre-vingts dix (90) jours
francs, ou sans justification par la SINOSTEEL CAM S.A des raisons
pour lesquelles elle ne peut pas mettre en œuvre les mesures préconisées
dans ladite mise en demeure, conformément aux dispositions des articles
57 (4).211 et 213 du Code minier.

d) Par expiration de la durée initiale du permis d’exploitation de
SINOSTEEL CAM S.A ou du dépassement des délais de
renouvellement, ou du refus pour l’Etat de renouveler ledit permis (e

EPUBLIQUE

©
|
&
=
a
1
[T4
mm
Æ
F
+ LL.
©
>
©
A
rm]
a
7)
ui
œ
CA

cas de non-respect des conditions de renouvellement), conformément
aux dispositions de l’article 212 du Code minier.

(4) Le retrait et la renonciation impliquent également la résiliation du bail
après paiement des loyers échus.

ARTICLE 41.- CONFLITS D’INTERET

@ Les cadres et agents de SINOSTEEL CAM S.A ne peuvent, sous
peine de sanctions, avoir des intérêts financiers directs ou indirects dans les
sociétés de sous-traitance directe ou indirecte et/ou d’autres sociétés ayant un
quelconque intérêt financier avec SINOSTEEL CAM S.A

@) Les fonctionnaires au sein de l’Administration publique et les
personnels des organismes publics rattachés ou sous-tutelle du Ministère en
charge des mines ne peuvent avoir des intérêts financiers directs ou indirects au
sein de SINOSTEEL CAM S.A et des sous-traitants directs ou indirects de
SINOSTEEL CAM S.A

(G) Sans préjudice de l’alinéa 2 ci-dessus, ces fonctionnaires et agents
publics susvisés sont tenus, sous peine de sanction prévue par la réglementation
en vigueur, de déclarer leurs intérêts et/ou se déclarer incompétents pour
participer à toute prise de décision ayant une incidence directe ou indirecte sur
leurs intérêts au sein de SINOSTEEL CAM S.A.

ARTICLE 42.- DROIT APPLICABLE

La présente convention et tout litige ou toute réclamation découlant de son
contenu ou de sa formation, ou en relation avec celle-ci, sont régis et interprétés
conformément à la législation et aux principes du droit camerounais, incluant les
traités et engagements internationaux auxquels le Cameroun est partie.

ARTICLE 43.- ANNEXES ET PREAMBULE A LA CONVENTION

Le préambule et les annexes ci-jointes font partie intégrante de la présente
convention.

ARTICLE 44.- ACCORDS PARTICULIERS

Des cahiers de charges ou d’accords particuliers peuvent être conclus d’accord
Parties pour adresser des questions spécifiques avec les administration,
concernées.

29
m
=)
S
—
a
=]
a.
u
œ
<
—
ui
a
m
©
Z
on
a
mA
u
œ
œ

ARTICLE 45.- SUIVI DE LA MISE EN ŒUVRE DE LA CONVENTION

Les Parties conviennent de la mise en place d’un Comité par le Ministre chargé
des mines pour le suivi et les facilitations de la mise en œuvre de la présente
convention. Les populations riveraines ou autochtones à proximité de la mine,
ainsi que la société civile participent aux activités de suivi dudit Comité.

ARTICLE 46.- ENTREE EN VIGUEUR

La présente convention conclue entre l’Etat et SINOSTEEL CAM S.A entre
en vigueur pour compter de la date de notification et de mise à disposition
de SINOSTEEL CAM S.A du permis d’exploitation.

ARTICLE 47.- ENREGISTREMENT

La présente convention est rédigée, imprimée et enregistrée aux frais de
SINOSTEEL CAM S.A.

BLIC

ARTICLE 48.- NOTIFICATIONS (1) Moyen de délivrance

Toutes les communications ou notifications aux Parties prévues dans la
présente convention sont rédigées en anglais ou en français et sont faites,
par tout moyen laissant trace écrite.

(2) Adresses

a) Les notifications à l’État sont faites à l’adresse ci-dessous ou à
n’importe quelle autre adresse donnée en remplacement, en conformité avec

PRESIDENCY OF THE RE

la présente Convention :
RÉPUBLIQUE DU CAMEROUN

Ministère en charge des Mines
Yaoundé, République du Cameroun
Et copie à :

SINOSTEEL CAM S.A

À l'attention de : Monsieur l’Administrateur Général de
SINOSTEEL CAM S.A

Rue : 1828, Bastos-Ekoudou

BP : 252 YAOUNDE-CAMEROUN

D -

30
À REPUBLIQUE

PRESIDENC.

2
—
ce]
re
Lu
T4
Æ
=
LL
[e]
>
[e]
Z
rm]
=
[7]
Lu
œ
0.

b) Les notifications à SINOSTEEL CAM S.A sont faites à l'adresse
ci-dessous ou à n’importe quelle autre adresse donnée en remplacement, en
conformité avec la présente Convention :

SINOSTEEL CAM S.A

À l'attention de : Monsieur l’Administrateur Général de
SINOSTEEL CAM S.A

Rue : 1828, Bastos-Ekoudou

BP : 252 YAOUNDE-CAMEROUN

ANNEXES

- Carte géographique et cadastrale du site d’exploitation et de sa
situation avec la superficie et les coordonnées géographiques;

- Rapport de certification des réserves ;

-_ Pouvoirs donnés par l'Investisseur au signataire de la présente
convention ;

- Plans de masse détaillés ;

- Cartographie des postes et emplois.

FAIT À YAOUNDE, LEÿ 6 MA] 2022

POUR SINOSTEEL CAM S.A, POUR LA REPUBLIQUE DU
CAMEROUN

N

LE MINISTRE DES MINES,
L’INDUSTRIE/ET
DEVELOPPEMEN

GENERAL

CRMER OS
d ù
SF cauEoon >

11)
y Gubriel
